Title: From George Washington to William Pearce, 30 November 1794
From: Washington, George
To: Pearce, William


        
          Mr Pearce,
          Philadelphia Novr 30⟨th 1794.⟩
        
        As the experiment of grinding a hundred bushels of Wheat into flour, is found more profitable than to sell the like quantity in grain; I would have you proceed in the manufactury of what little I have made. and I desire the particulars of the experiment may be sent to me. and the Miller must be careful that he keeps up to it. or I may be deceived thereby.
        Caution Sally Green against dealing with my negros after she is fixed in Alexandria. If she deals with them at all she will be unable to distinguish between stolen, or not stolen things; and if her conduct should lay her open to suspicion, she need expect no further countenance or support from me.
        What demands the Mill swamp may have upon your labour for the next year I do not kno⟨w but⟩ independant of that, I should think the Mansion house & Muddy hole gangs, with such force as you might draw from the other farms, would not fall much short of clearing up the skirt of woods mentioned in my former letter; and if well grubbed, and thoroughly broke up, it would be infinitely better for Corn than No. 6 at Muddy hole, which is extremely poor and much worn. However, as I observed in my former letter, I leave the matter to your own judgm’t; but desire, (not only for the sake of the Corn which will go into the ground, but for the pasture afterwards, and for prevention of sprouts choking it) that every thing may be grubbed that can be grubbed; although it will require more time to clear the land in the first instance. And as it will look as well to be cleared in clumps (letting those clumps be, some of them large, & some small) I would have it done so; as the corn will be much better than if growing among single trees, as was the ⟨c⟩ase in the Inclosure by the white gat⟨e⟩—This inclosure might be clean⟨sed⟩ and brought into Corn also.
        As soon as your Corn is all gathered and measured, let me have the account of it in one view—naming the farms & fields in which it grew; Do the same by the other crops; and I wish to know, as nearly as possible, if McKoys blundering will not suffer it to be done accurately, the quantity of Potatoes that grew in No. 4 at Dogue Run.
        
        Have you fixed nothing yet with Pyne, nor with any other for the Mansion House? The person living there, if you remove to the ferry, ought to be a careful & trust worthy character.
        You speak of stuff for sheds, but do not say where. I wanted sheds on the foundations which were laid of brick, at Dogue run, to be erected for the work horses, oxen, &ca—the Corn houses making one of the ends to them. My plan was fully explained to Green, but whether Isaac or Tom Davis understood it, or not, I am unable to say. They were to be half roofs, open in the f⟨ronts⟩ so high as to admit horses &ca freely into them without danger of rubbing their heads or backs. above that to be boarded.
        I will get four or five bushels of clover seed & send it to you in time & shall depend upon your having enough of all other sorts. I am your friend &ca
        
          Go: Washington
        
        
          P.S. I hope you received my last letter with the 1300 dollars safe.
        
      